         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 1 of 30



 1   Ronald Y. Rothstein (pro hac vice)
     RRothste@winston.com
 2   Sean Suber (pro hac vice)
     SSuber@winston.com
 3   WINSTON & STRAWN LLP
     35 West Wacker Drive
 4   Chicago, IL 60601-9703
     Tel: (312) 558-5600
 5   Fax: (312) 558-5700

 6   Amanda Jereige (SBN: 324644)
     ajereige@winston.com
 7   WINSTON & STRAWN LLP
     101 California Street
 8   San Francisco, CA 94111
     Tel: (415) 591-1000
 9   Fax: (415) 591-1400

10   Attorneys for Defendant
     BIG HEART PET BRANDS, INC.
11

12
                                 UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     IN RE BIG HEART PET BRANDS                    Lead Case No. 4:18-cv-00861-JSW
15   LITIGATION

16   This document relates to:                     DEFENDANT BIG HEART PET BRANDS,
     ALL ACTIONS                                   INC.’S ANSWER TO THIRD AMENDED
17                                                 CONSOLIDATED COMPLAINT

18                                                 CLASS ACTION

19                                                 JURY TRIAL DEMANDED

20                                                 Third Amended Complaint Filed: April 21, 2021

21

22

23

24

25

26

27

28

            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 2 of 30



 1          Defendant Big Heart Pet Brands, Inc. (“Defendant” or “Big Heart”), by and through its

 2   attorneys, hereby answers the Third Amended Consolidated Complaint (ECF No. 174) of Plaintiffs

 3   Thomas Roupe, Neil Sebastiano, Nancy Sturm, Kathy Williamson, Jeremy Wahl, Norman Todd, Betty

 4   Christian, Roberta Mayo, Jack Collins, and Rosemarie Schirripa (“Plaintiffs”), dated April 21, 2021.

 5   Big Heart reserves the right to amend and/or supplement this Answer consistent with the Federal Rules

 6   of Civil Procedure. All allegations contained in the Third Amended Consolidated Complaint that are

 7   not expressly admitted, denied, or otherwise answered below are hereby denied.

 8                                                 ANSWER

 9          1.      Big Heart denies the allegations in Paragraph 1.

10          2.      Big Heart admits that it manufactures, markets, and advertises Gravy Train Chunks in

11   Gravy with Beef Chunks, Gravy Train with Beef Chunks, Gravy Train Chunks in Gravy with T-Bone

12   Flavor Chunks, Gravy Train with T-Bone Flavor Chunks, Gravy Train Chunks in Gravy with Chicken

13   Chunks, Gravy Train with Chicken Chunks, Gravy Train Strips in Gravy Beef Strips, Gravy Train

14   Chunks in Gravy with Lamb & Rice Chunks, Gravy Train Chunks in Gravy Stew, Gravy Train Meaty

15   Ground Dinner with Beef and Bacon, and Gravy Train Chicken, Beef, Liver Medley and the following

16   Kibbles ‘n Bits® products: Chef’s Choice Bistro Hearty Cuts with Real Beef, Chicken & Vegetables

17   in Gravy; Home-style Tender Slices with Real Beef, Chicken & Vegetables in Gravy; Bistro Tender

18   Cuts with Real Beef & Vegetables in Gravy; Home-style Meatballs & Pasta Dinner with Real Beef in

19   Tomato Sauce; Chef’s Choice Bistro Tender Cuts with Real Turkey, Bacon & Vegetables in Gravy;

20   and American Grill Burger Dinner with Real Bacon & Cheese Bits in Gravy. Big Heart otherwise

21   denies the allegations of Paragraph 2.

22          3.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

23   the allegations in Paragraph 3, and on that basis denies them.

24          4.      Paragraph 4 purports to reference the FDA’s website. The FDA’s website speaks for

25   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 4.

26          5.      Paragraph 5 purports to reference the FDA’s website. The FDA’s website speaks for

27   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 5.

28          6.      Paragraph 6 purports to reference the FDA’s website. The FDA’s website speaks for
                                                       2
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 3 of 30



 1   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 6.

 2          7.       Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations in Paragraph 7, and on that basis denies them.

 4          8.       Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 5   the allegations in Paragraph 8, and on that basis denies them.

 6          9.       Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 7   the allegations in Paragraph 9, and on that basis denies them.

 8          10.      Paragraph 10 asserts legal conclusions to which no response is required. To the extent

 9   that a response is required, Big Heart denies the allegations of Paragraph 10.

10          11.      Paragraph 11 purports to reference WLJA’s, an ABC network affiliate’s, website.

11   WJLA’s website speaks for itself. To the extent a response is required, Big Heart denies the allegations

12   of Paragraph 11.

13          12.      Paragraph 12 purports to reference WLJA’s, an ABC network affiliate’s, website.

14   WJLA’s website speaks for itself. To the extent a response is required, Big Heart denies the allegations

15   of Paragraph 12.

16          13.      Paragraph 13 purports to reference a statement made by Big Heart. Big Heart’s

17   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

18   Paragraph 13.

19          14.      Paragraph 14 purports to reference a statement made by Big Heart. Big Heart’s

20   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

21   Paragraph 14.

22          15.      Big Heart denies the allegations of Paragraph 15.

23          16.      Big Heart denies the allegations of Paragraph 16.

24          17.      Big Heart denies the allegations of Paragraph 17.

25          18.      Paragraph 18 asserts legal conclusions to which no response is required. To the extent

26   a response is required, Big Heart denies the allegations of Paragraph 18.

27          19.      Big Heart denies the allegations in Paragraph 19.

28          20.      Paragraph 20 purports to reference the FDA’s website. The FDA’s website speaks for
                                                       3
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 4 of 30



 1   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 20.

 2          21.      Paragraph 21 purports to reference the FDA’s website. The FDA’s website speaks for

 3   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 21.

 4          22.      Paragraph 22 purports to reference a statement made by Big Heart. Big Heart’s

 5   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

 6   Paragraph 22.

 7          23.      Paragraph 23 purports to reference a statement made by Big Heart. It also purports to

 8   reference WJLA’s website. Big Heart’s statement and WJLA’s website both speak for itself. To the

 9   extent a response is required, Big Heart denies the allegations of Paragraph 23.

10          24.      Big Heart denies the allegations of Paragraph 24.

11          25.      Paragraph 25 purports to reference a statement made by Big Heart. Big Heart’s

12   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

13   Paragraph 25.

14          26.      Paragraph 26 purports to reference a statement made by Big Heart. Big Heart’s

15   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

16   Paragraph 26.

17          27.      Big Heart denies the allegations in Paragraph 27.

18          28.      Paragraph 28 purports to reference a statement made by Big Heart. Big Heart’s

19   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

20   Paragraph 28.

21          29.      Paragraph 29 purports to reference a statement made by Big Heart. It also purports to

22   reference WJLA’s website. Big Heart’s statement and WJLA’s website both speak for itself. To the

23   extent a response is required, Big Heart denies the allegations of Paragraph 29.

24          30.      Paragraph 30 purports to reference the FDA’s website. The FDA’s website speaks for

25   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 30.

26          31.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in Paragraph 31, and on that basis denies them.

28          32.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of
                                                       4
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 5 of 30



 1   the allegations in Paragraph 32, and on that basis denies them.

 2          33.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations in Paragraph 33, and on that basis denies them.

 4          34.      Paragraph 34 purports to reference a statement made by Big Heart. Big Heart’s

 5   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

 6   Paragraph 34.

 7          35.      Big Heart denies the allegations in Paragraph 35.

 8          36.      Big Heart denies the allegations in Paragraph 36.

 9          37.      Paragraph 37 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations of Paragraph 37.

11          38.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

12   the allegations in Paragraph 38, and on that basis denies them.

13          39.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

14   the allegations in Paragraph 39, and on that basis denies them.

15          40.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

16   the allegations in Paragraph 40, and on that basis denies them.

17          41.      Paragraph 41 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations of Paragraph 41.

19          42.      Big Heart denies the allegations in Paragraph 42.

20          43.      Big Heart denies the allegations in Paragraph 43.

21          44.      Big Heart denies the allegations in Paragraph 44.

22          45.      Paragraph 45 purports to reference a White Paper created by Big Heart. Big Heart’s

23   White Paper speaks for itself. To the extent a response is required, Big Heart denies the allegations

24   of Paragraph 45.

25          46.      Paragraph 46 purports to reference a white paper created by Big Heart. Big Heart’s

26   white paper speaks for itself. To the extent a response is required, Big Heart denies the allegations of

27   Paragraph 46.

28          47.      Big Heart denies the allegations in Paragraph 47.
                                                         5
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 6 of 30



 1          48.     Paragraph 48 purports to reference Big Heart’s Corporate Responsibility Policy. Big

 2   Heart’s Corporate Responsibility Policy speaks for itself. To the extent a response is required, Big

 3   Heart denies the allegations of Paragraph 48.

 4          49.     Paragraph 49 purports to reference Big Heart’s Corporate Responsibility Policy. Big

 5   Heart’s Corporate Responsibility Policy speaks for itself. To the extent a response is required, Big

 6   Heart denies the allegations of Paragraph 49.

 7          50.     Paragraph 50 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations of Paragraph 50.

 9          51.     Paragraph 51 purports to reference Big Heart’s Corporate Responsibility Policy. Big

10   Heart’s Corporate Responsibility Policy speaks for itself. To the extent a response is required, Big

11   Heart denies the allegations of Paragraph 51.

12          52.     Paragraph 52 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations of Paragraph 52.

14          53.     Big Heart denies the allegations in Paragraph 53.

15          54.     Paragraph 54 purports to reference the FDA’s website. The FDA’s website speaks for

16   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 54.

17          55.     Big Heart admits that it formulates, develops, manufactures, labels, distributes,

18   markets, and advertises dog food products in California and across the United States. Big Heart

19   otherwise denies the allegations in Paragraph 55.

20          56.     Paragraph 56 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations of Paragraph 56.

22          57.     Big Heart denies the allegations in Paragraph 57.

23          58.     Big Heart denies the allegations in Paragraph 58.

24          59.     Big Heart denies the allegations in Paragraph 59.

25          60.     Paragraph 60 purports to reference a statement on Walmart’s website. The statement

26   on Walmart’s website speaks for itself. To the extent a response is required, Big Heart denies the

27   allegations of Paragraph 60.

28          61.     Paragraph 61 asserts legal conclusions to which no response is required. To the extent
                                                       6
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 7 of 30



 1   a response is required, Big Heart denies the allegations of Paragraph 61.

 2          62.      Paragraph 62 asserts legal conclusions to which no response is required. To the extent

 3   a response is required, Big Heart denies the allegations of Paragraph 62.

 4          63.      Big Heart admits that its dog food is available at numerous retail and online outlets.

 5   Big Heart otherwise denies the allegations in Paragraph 63.

 6          64.      Big Heart denies the allegations in Paragraph 64.

 7          65.      Paragraph 65 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations of Paragraph 65.

 9          66.      Big Heart denies the allegations in Paragraph 66.

10          67.      Big Heart denies the allegations in Paragraph 67.

11          68.      Paragraph 68 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations of Paragraph 68.

13          69.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

14   the allegations in Paragraph 69, and on that basis denies them.

15          70.      Big Heart denies the allegations in Paragraph 70.

16          71.      Paragraph 71 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations of Paragraph 71.

18          72.      Big Heart admits that Plaintiffs bring this action individually and on behalf of all the

19   similarly situated consumers within the United States. Big Heart otherwise denies the allegations in

20   Paragraph 72.

21          73.      Paragraph 73 purports to reference a statement made by Big Heart. Big Heart’s

22   statement speaks for itself. To the extent a response is required, Big Heart denies the allegations of

23   Paragraph 73.

24          74.      Paragraph 74 purports to reference the FDA’s website. The FDA’s website speaks for

25   itself. To the extent a response is required, Big Heart denies the allegations of Paragraph 74.

26          75.      Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in Paragraph 75, and on that basis denies them.

28          76.      Paragraph 76 purports to reference the Gravy Train Dog website. The Gravy Train
                                                      7
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 8 of 30



 1   Dog website speaks for itself. To the extent a response is required, Big Heart denies the allegations

 2   of Paragraph 76.

 3                                     JURISDICTION AND VENUE

 4          77.     Paragraph 77 asserts legal conclusions to which no response is required. To the extent

 5   a response is required, Big Heart denies the allegations of Paragraph 77.

 6          78.     Paragraph 78 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations of Paragraph 78.

 8                                   INTRADISTRICT LITIGATION

 9          79.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

10   the allegations in Paragraph 79, and on that basis denies them.

11                                             THE PARTIES

12          80.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

13   the allegations in Paragraph 80, and on that basis denies them.

14          81.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

15   the allegations in Paragraph 81, and on that basis denies them.

16          82.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

17   the allegations in Paragraph 82, and on that basis denies them.

18          83.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

19   the allegations in Paragraph 83, and on that basis denies them.

20          84.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

21   the allegations in Paragraph 84, and on that basis denies them.

22          85.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

23   the allegations in Paragraph 85, and on that basis denies them.

24          86.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

25   the allegations in Paragraph 86, and on that basis denies them.

26          87.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in Paragraph 87, and on that basis denies them.

28          88.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of
                                                      8
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 9 of 30



 1   the allegations in Paragraph 88, and on that basis denies them.

 2          89.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations in Paragraph 89, and on that basis denies them.

 4          90.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 5   the allegations in Paragraph 90, and on that basis denies them.

 6          91.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 7   the allegations in Paragraph 91, and on that basis denies them.

 8          92.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 9   the allegations in Paragraph 92, and on that basis denies them.

10          93.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

11   the allegations in Paragraph 93, and on that basis denies them.

12          94.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

13   the allegations in Paragraph 94, and on that basis denies them.

14          95.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

15   the allegations in Paragraph 95, and on that basis denies them.

16          96.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

17   the allegations in Paragraph 96, and on that basis denies them.

18          97.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

19   the allegations in Paragraph 97, and on that basis denies them.

20          98.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

21   the allegations in Paragraph 98, and on that basis denies them.

22          99.     Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

23   the allegations in Paragraph 99, and on that basis denies them.

24          100.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

25   the allegations in Paragraph 100, and on that basis denies them.

26          101.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

27   the allegations in Paragraph 101, and on that basis denies them.

28          102.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of
                                                      9
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 10 of 30



 1   the allegations in Paragraph 102, and on that basis denies them.

 2          103.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations in Paragraph 103, and on that basis denies them.

 4          104.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 5   the allegations in Paragraph 104, and on that basis denies them.

 6          105.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 7   the allegations in Paragraph 105, and on that basis denies them.

 8          106.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 9   the allegations in Paragraph 106, and on that basis denies them.

10          107.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

11   the allegations in Paragraph 107, and on that basis denies them.

12          108.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

13   the allegations in Paragraph 108, and on that basis denies them.

14          109.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

15   the allegations in Paragraph 109, and on that basis denies them.

16          110.    Big Heart admits it is a subsidiary of The J. M. Smucker Company. Big Heart admits

17   that it manufactures, formulates, produces, distributes, labels, markets, and advertises the

18   Contaminated Dog Foods under the Gravy Trian dog food brand name throughout the United States.

19   Big Heart otherwise denies the allegations in Paragraph 110.

20          111.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

21   the allegations in Paragraph 111, and on that basis denies them.

22          112.    Paragraph 112 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 112.

24          113.    Paragraph 113 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 113.

26          114.    Paragraph 114 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 114.

28          115.    Paragraph 115 asserts legal conclusions to which no response is required. To the extent
                                                      10
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 11 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 115.

 2          116.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 3   the allegations in Paragraph 116, and on that basis denies them.

 4          117.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 5   the allegations in Paragraph 117, and on that basis denies them.

 6          118.    Paragraph 118 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 118.

 8          119.    Big Heart denies the allegations in Paragraph 119.

 9          120.    Paragraph 120 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 120.

11          121.    Paragraph 121 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 121.

13          122.    Paragraph 122 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 122.

15          123.    Paragraph 123 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 123.

17          124.    Paragraph 124 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 124.

19                                   CLASS ACTION ALLEGATIONS

20          125.    Paragraph 125 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 125.

22          126.    Paragraph 126 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 126.

24          127.    Paragraph 127 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 127.

26          128.    Paragraph 128 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 128.

28          129.    Paragraph 129 asserts legal conclusions to which no response is required. To the extent
                                                      11
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 12 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 129.

 2          130.    Paragraph 130, including subparts (a)-(t), asserts legal conclusions to which no

 3   response is required. To the extent a response is required, Big Heart denies the allegations in

 4   Paragraph 130.

 5          131.    Paragraph 131 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 131.

 7          132.    Paragraph 132 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 132.

 9          133.    Paragraph 133 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 133.

11          134.    Paragraph 134 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 134.

13          135.    Paragraph 135 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 135.

15          136.    Paragraph 136 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 136.

17                                               COUNT I
            VIOLATIONS OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT
18                                    Cal. Civ. Code §§ 1750, et seq.,
                    (On Behalf of the Classes By All Plaintiffs On All Theories Except
19      Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative Misrepresentation)
20          137.    In response to Paragraph 137, Big Heart incorporates by reference its responses to the

21   previous paragraphs.

22          138.    Paragraph 138 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 138.

24          139.    Paragraph 139 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 139.

26          140.    Paragraph 140 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 140.

28          141.    Paragraph 141 asserts legal conclusions to which no response is required. To the extent
                                                      12
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 13 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 141.

 2          142.    Paragraph 142, including subparts (a)-(d), asserts legal conclusions to which no

 3   response is required. To the extent a response is required, Big Heart denies the allegations in

 4   Paragraph 142.

 5          143.    Paragraph 143 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 143.

 7          144.    Big Heart lacks sufficient knowledge or information to form a belief as to the truth of

 8   the allegations in Paragraph 144, and on that basis denies them.

 9          145.    Paragraph 145, including subparts (a)-(d) asserts legal conclusions to which no

10   response is required. To the extent a response is required, Big Heart denies the allegations in

11   Paragraph 145.

12          146.    Paragraph 146 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 146.

14                                             COUNT II
                   VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
15                               Cal. Bus. & Prof. Code §§ 17500, et seq.
                    (On Behalf of the Classes By All Plaintiffs On All Theories Except
16
       Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative Misrepresentation for
17                                          Injunctive Relief)

18          147.    In response to Paragraph 147, Big Heart incorporates by reference its responses to the
19   previous paragraphs.
20          148.    Paragraph 148 asserts legal conclusions to which no response is required. To the extent
21   a response is required, Big Heart denies the allegations in Paragraph 148.
22          149.    Paragraph 149 asserts legal conclusions to which no response is required. To the extent
23   a response is required, Big Heart denies the allegations in Paragraph 149.
24          150.    Paragraph 150 asserts legal conclusions to which no response is required. To the extent
25   a response is required, Big Heart denies the allegations in Paragraph 150.
26          151.    Paragraph 151 asserts legal conclusions to which no response is required. To the extent
27   a response is required, Big Heart denies the allegations in Paragraph 151.
28
                                                      13
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 14 of 30



 1          152.    Paragraph 152 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 152.

 3          153.    Paragraph 153 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 153.

 5          154.    Paragraph 154 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 154.

 7                                            COUNT III
                       VIOLATIONS OF THE UNFAIR COMPETITION LAW
 8                             Cal. Bus. & Prof. Code §§ 17200, et seq.
                   (On Behalf of the Classes By All Plaintiffs On All Theories Except
 9
       Plaintiffs Mayo Who Proceeds On Grounds Other Than Affirmative Misrepresentation for
10                                         Injunctive Relief)

11          155.    In response to Paragraph 155, Big Heart incorporates by reference its responses to the

12   previous paragraphs.

13          156.    Paragraph 156 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 156.

15          157.    Paragraph 157 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 157.

17          158.    Paragraph 158 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 158.

19          159.    Paragraph 159 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 159.

21          160.    Paragraph 160 asserts legal conclusions to which no response is required. To the extent

22   a response is required, Big Heart denies the allegations in Paragraph 160.

23          161.    Paragraph 161 asserts legal conclusions to which no response is required. To the extent

24   a response is required, Big Heart denies the allegations in Paragraph 161.

25          162.    Paragraph 162 asserts legal conclusions to which no response is required. To the extent

26   a response is required, Big Heart denies the allegations in Paragraph 162.

27

28
                                                      14
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 15 of 30



 1                                           COUNT IV
                                  BREACH OF EXPRESS WARRANTY
 2                                     Cal. Com. Code § 2313
 3                                    (On Behalf of the Classes)

 4          163.    In response to Paragraph 163, Big Heart incorporates by reference its responses to the

 5   previous paragraphs.

 6          164.    Paragraph 164 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 164.

 8          165.    Paragraph 165 asserts legal conclusions to which no response is required. To the extent

 9   a response is required, Big Heart denies the allegations in Paragraph 165.

10          166.    Paragraph 166 asserts legal conclusions to which no response is required. To the extent

11   a response is required, Big Heart denies the allegations in Paragraph 166.

12          167.    Paragraph 167 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 167.

14          168.    Paragraph 168 asserts legal conclusions to which no response is required. To the extent

15   a response is required, Big Heart denies the allegations in Paragraph 168.

16          169.    Paragraph 169 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 169.

18          170.    Paragraph 170 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 170.

20          171.    Paragraph 171 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 171.

22          172.    Paragraph 172 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 172.

24          173.    Paragraph 173 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 173.

26          174.    Paragraph 174 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 174.

28
                                                      15
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 16 of 30



 1                                        COUNT V
                     VIOLATIONS OF GEORGIA’S FALSE ADVERTISING LAW
 2                                Ga. Code § 10-1-420 et seq.
 3                            (On Behalf of the Georgia Subclass)

 4          175.    In response to Paragraph 175, Big Heart incorporates by reference its responses to the

 5   previous paragraphs.

 6          176.    Paragraph 176 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 176.

 8          177.    Paragraph 177 asserts legal conclusions to which no response is required. To the extent

 9   a response is required, Big Heart denies the allegations in Paragraph 177.

10          178.    Paragraph 178 asserts legal conclusions to which no response is required. To the extent

11   a response is required, Big Heart denies the allegations in Paragraph 178.

12          179.    Paragraph 179 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 179.

14          180.    Paragraph 180 asserts legal conclusions to which no response is required. To the extent

15   a response is required, Big Heart denies the allegations in Paragraph 180.

16          181.    Paragraph 181 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 181.

18          182.    Paragraph 182 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 182.

20          183.    Paragraph 183 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 183.

22                                    COUNT VI
       VIOLATIONS OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
23                            Fl. Stat. § § 501.201-501.23
24                        (On Behalf of the Florida Subclass)

25          184.    In response to Paragraph 184, Big Heart incorporates by reference its responses to the

26   previous paragraphs.

27          185.    Paragraph 185 asserts legal conclusions to which no response is required. To the extent

28   a response is required, Big Heart denies the allegations in Paragraph 185.
                                                       16
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 17 of 30



 1          186.    Paragraph 186 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 186.

 3          187.    Paragraph 187 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 187.

 5          188.    Paragraph 188 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 188.

 7          189.    Paragraph 189 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 189.

 9          190.    Paragraph 190 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 190.

11          191.    Paragraph 191 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 191.

13          192.    Paragraph 192 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 192.

15          193.    Paragraph 193 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 193.

17                                           COUNT VII
                                  BREACH OF IMPLIED WARRANTY
18                                        Fl. Stat. § 672.314
19                                 (On Behalf of the Florida Subclass)

20          194.    In response to Paragraph 194, Big Heart incorporates by reference its responses to the

21   previous paragraphs.

22          195.    Paragraph 195 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 195.

24          196.    Paragraph 196 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 196.

26          197.    Paragraph 197 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 197.

28          198.    Paragraph 198 asserts legal conclusions to which no response is required. To the extent
                                                      17
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 18 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 198.

 2          199.    Paragraph 199 asserts legal conclusions to which no response is required. To the extent

 3   a response is required, Big Heart denies the allegations in Paragraph 199.

 4          200.    Paragraph 200 asserts legal conclusions to which no response is required. To the extent

 5   a response is required, Big Heart denies the allegations in Paragraph 200.

 6          201.    Paragraph 201 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 201.

 8          202.    Paragraph 202 asserts legal conclusions to which no response is required. To the extent

 9   a response is required, Big Heart denies the allegations in Paragraph 202.

10          203.    Paragraph 203 asserts legal conclusions to which no response is required. To the extent

11   a response is required, Big Heart denies the allegations in Paragraph 203.

12                                     COUNT VIII
          VIOLATIONS OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
13                                   PRACTICES ACT
                             815 Ill. Comp. Stat. 505/1, et seq.
14                          (On Behalf of the Illinois Subclass)
15          204.    In response to Paragraph 204, Big Heart incorporates by reference its responses to the

16   previous paragraphs.

17          205.    Paragraph 205 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 205.

19          206.    Paragraph 206 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 206.

21          207.    Paragraph 207 asserts legal conclusions to which no response is required. To the extent

22   a response is required, Big Heart denies the allegations in Paragraph 207.

23          208.    Paragraph 208 asserts legal conclusions to which no response is required. To the extent

24   a response is required, Big Heart denies the allegations in Paragraph 208.

25          209.    Paragraph 209 asserts legal conclusions to which no response is required. To the extent

26   a response is required, Big Heart denies the allegations in Paragraph 209.

27          210.    Paragraph 210 asserts legal conclusions to which no response is required. To the extent

28   a response is required, Big Heart denies the allegations in Paragraph 210.
                                                       18
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 19 of 30



 1          211.    Paragraph 211 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 211.

 3          212.    Paragraph 212 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 212.

 5          213.    Paragraph 213 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 213.

 7                                            COUNT IX
                                  BREACH OF EXPRESS WARRANTY
 8                                   Ohio Rev. Code Ann. § 1302.26
 9                                  (On Behalf of the Ohio Subclass)

10          214.    In response to Paragraph 214, Big Heart incorporates by reference its responses to the

11   previous paragraphs.

12          215.    Paragraph 215 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 215.

14          216.    Paragraph 216 asserts legal conclusions to which no response is required. To the extent

15   a response is required, Big Heart denies the allegations in Paragraph 216.

16          217.    Paragraph 217 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 217.

18          218.    Paragraph 218 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 218.

20          219.    Paragraph 219 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 219.

22          220.    Paragraph 220 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 220.

24          221.    Paragraph 221 asserts legal conclusions to which no response is required. To the extent

25   a response is required, Big Heart denies the allegations in Paragraph 221.

26          222.    Paragraph 222 asserts legal conclusions to which no response is required. To the extent

27   a response is required, Big Heart denies the allegations in Paragraph 222.

28          223.    Paragraph 223 asserts legal conclusions to which no response is required. To the extent
                                                      19
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 20 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 223.

 2          224.    Paragraph 224 asserts legal conclusions to which no response is required. To the extent

 3   a response is required, Big Heart denies the allegations in Paragraph 224.

 4          225.    Paragraph 225 asserts legal conclusions to which no response is required. To the extent

 5   a response is required, Big Heart denies the allegations in Paragraph 225.

 6                                              COUNT X
                                  BREACH OF EXPRESS WARRANTY
 7                                     Tenn. Code Ann. § 47-2-313
 8                                 (On Behalf of the Tennessee Subclass)

 9          226.    In response to Paragraph 226, Big Heart incorporates by reference its responses to the

10   previous paragraphs.

11          227.    Paragraph 227 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 227.

13          228.    Paragraph 228 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 228.

15          229.    Paragraph 229 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 229.

17          230.    Paragraph 230 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 230.

19          231.    Paragraph 231 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 231.

21          232.    Paragraph 232 asserts legal conclusions to which no response is required. To the extent

22   a response is required, Big Heart denies the allegations in Paragraph 232.

23          233.    Paragraph 233 asserts legal conclusions to which no response is required. To the extent

24   a response is required, Big Heart denies the allegations in Paragraph 233.

25          234.    Paragraph 234 asserts legal conclusions to which no response is required. To the extent

26   a response is required, Big Heart denies the allegations in Paragraph 234.

27          235.    Paragraph 235 asserts legal conclusions to which no response is required. To the extent

28   a response is required, Big Heart denies the allegations in Paragraph 235.
                                                       20
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 21 of 30



 1          236.    Paragraph 236 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 236.

 3          237.    Paragraph 237 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 237.

 5                                             COUNT XI
                                                  FRAUD
 6                                 (On Behalf of the Tennessee Subclass)
 7          238.    In response to Paragraph 238, Big Heart incorporates by reference its responses to the
 8   previous paragraphs.
 9          239.    Paragraph 239 asserts legal conclusions to which no response is required. To the extent
10   a response is required, Big Heart denies the allegations in Paragraph 239.
11          240.    Paragraph 240 asserts legal conclusions to which no response is required. To the extent
12   a response is required, Big Heart denies the allegations in Paragraph 240.
13          241.    Paragraph 241 asserts legal conclusions to which no response is required. To the extent
14   a response is required, Big Heart denies the allegations in Paragraph 241.
15          242.    Paragraph 242 asserts legal conclusions to which no response is required. To the extent
16   a response is required, Big Heart denies the allegations in Paragraph 242.
17          243.    Paragraph 243 asserts legal conclusions to which no response is required. To the extent
18   a response is required, Big Heart denies the allegations in Paragraph 243.
19          244.    Paragraph 244 asserts legal conclusions to which no response is required. To the extent
20   a response is required, Big Heart denies the allegations in Paragraph 244.
21          245.    Paragraph 245 asserts legal conclusions to which no response is required. To the extent
22   a response is required, Big Heart denies the allegations in Paragraph 245.
23                                         COUNT XII
                   VIOLATIONS OF MARYLAND’S CONSUMER PROTECTION ACT
24
                             Md. Code Ann. Com. Law § 13-101, et seq.
25                             (On Behalf of the Maryland Subclass)

26          246.    In response to Paragraph 246, Big Heart incorporates by reference its responses to the
27   previous paragraphs.
28
                                                      21
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 22 of 30



 1          247.    Paragraph 247 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 247.

 3          248.    Paragraph 248 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 248.

 5          249.    Paragraph 249 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 249.

 7          250.    Paragraph 250 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 250.

 9          251.    Paragraph 251 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 251.

11          252.    Paragraph 252 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 252.

13          253.    Paragraph 253, including subparts (a)-(e) asserts legal conclusions to which no

14   response is required. To the extent a response is required, Big Heart denies the allegations in

15   Paragraph 253.

16          254.    Paragraph 254 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 254.

18          255.    Paragraph 255 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 255.

20                                          COUNT XIII
                              FRAUDULENT MISREPRESENTATION
21     (On Behalf of the Maryland Subclass for Relief Other Than Restitution and Disgorgement)
22          256.    In response to Paragraph 256, Big Heart incorporates by reference its responses to the
23   previous paragraphs.
24          257.    Paragraph 257 asserts legal conclusions to which no response is required. To the extent
25   a response is required, Big Heart denies the allegations in Paragraph 257.
26          258.    Paragraph 258 asserts legal conclusions to which no response is required. To the extent
27   a response is required, Big Heart denies the allegations in Paragraph 258.
28
                                                      22
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 23 of 30



 1          259.    Paragraph 259, including subparts (a)-(c) asserts legal conclusions to which no

 2   response is required. To the extent a response is required, Big Heart denies the allegations in

 3   Paragraph 259.

 4          260.    Paragraph 260 asserts legal conclusions to which no response is required. To the extent

 5   a response is required, Big Heart denies the allegations in Paragraph 260.

 6          261.    Paragraph 261 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 261.

 8          262.    Paragraph 262 asserts legal conclusions to which no response is required. To the extent

 9   a response is required, Big Heart denies the allegations in Paragraph 262.

10          263.    Paragraph 263 asserts legal conclusions to which no response is required. To the extent

11   a response is required, Big Heart denies the allegations in Paragraph 263.

12          264.    Paragraph 264 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 264.

14          265.    Paragraph 265 asserts legal conclusions to which no response is required. To the extent

15   a response is required, Big Heart denies the allegations in Paragraph 265.

16          266.    Paragraph 266 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 266.

18          267.    Paragraph 267 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 267.

20          268.    Paragraph 268 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 268.

22                                          COUNT XIV
                               BREACH OF EXPRESS WARRANTY
23                                  Md. Code Com. Law § 2-313
24     (On Behalf of the Maryland Subclass for Relief Other Than Restitution and Disgorgement)

25          269.    In response to Paragraph 269, Big Heart incorporates by reference its responses to the

26   previous paragraphs.

27          270.    Paragraph 270 asserts legal conclusions to which no response is required. To the extent

28   a response is required, Big Heart denies the allegations in Paragraph 270.
                                                       23
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 24 of 30



 1          271.    Paragraph 271 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 271.

 3          272.    Paragraph 272 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 272.

 5          273.    Paragraph 273 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 273.

 7          274.    Paragraph 274 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 274.

 9          275.    Paragraph 275 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 275.

11          276.    Paragraph 276 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 276.

13          277.    Paragraph 277 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 277.

15          278.    Paragraph 278 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 278.

17          279.    Paragraph 279 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 279.

19          280.    Paragraph 280 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 280.

21          281.    Paragraph 281 asserts legal conclusions to which no response is required. To the extent

22   a response is required, Big Heart denies the allegations in Paragraph 281.

23          282.    Paragraph 282 asserts legal conclusions to which no response is required. To the extent

24   a response is required, Big Heart denies the allegations in Paragraph 282.

25

26

27

28
                                                      24
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 25 of 30



 1                                        COUNT XV
     VIOLATIONS OF WASHINGTON’S UNFAIR BUSINESS PRACTICES AND CONSUMER
 2                                   PROTECTION ACT
 3                            Wash. Rev. Code §§ 19.86.010, et seq.
           (On Behalf of the Washington Subclass on Grounds Other Than Affirmative
 4           Misrepresentation for Relief Other Than Restitution and Disgorgement)

 5          283.    In response to Paragraph 283, Big Heart incorporates by reference its responses to the

 6   previous paragraphs.

 7          284.    Paragraph 284 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 284.

 9          285.    Paragraph 285 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 285.

11          286.    Paragraph 286 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 286.

13          287.    Paragraph 287 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 287.

15          288.    Paragraph 288 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 288.

17          289.    Paragraph 289 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 289.

19          290.    Paragraph 290 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 290.

21          291.    Paragraph 291 asserts legal conclusions to which no response is required. To the extent

22   a response is required, Big Heart denies the allegations in Paragraph 291.

23                                         COUNT XVI
             VIOLATIONS OF NEW YORK’S DECEPTIVE ACTS AND PRACTICES
24                                  N.Y. Gen. Bus. Law § 349
      (On Behalf of the New York Subclass for Relief Other Than Restitution, Disgorgement, and
25                                      Punitive Damages)

26          292.    In response to Paragraph 292, Big Heart incorporates by reference its responses to the

27   previous paragraphs.

28          293.    Paragraph 293 asserts legal conclusions to which no response is required. To the extent
                                                      25
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 26 of 30



 1   a response is required, Big Heart denies the allegations in Paragraph 293.

 2          294.    Paragraph 294 asserts legal conclusions to which no response is required. To the extent

 3   a response is required, Big Heart denies the allegations in Paragraph 294.

 4          295.    Paragraph 295 asserts legal conclusions to which no response is required. To the extent

 5   a response is required, Big Heart denies the allegations in Paragraph 295.

 6          296.    Paragraph 296 asserts legal conclusions to which no response is required. To the extent

 7   a response is required, Big Heart denies the allegations in Paragraph 296.

 8          297.    Paragraph 297 asserts legal conclusions to which no response is required. To the extent

 9   a response is required, Big Heart denies the allegations in Paragraph 297.

10          298.    Paragraph 298 asserts legal conclusions to which no response is required. To the extent

11   a response is required, Big Heart denies the allegations in Paragraph 298.

12          299.    Paragraph 299 asserts legal conclusions to which no response is required. To the extent

13   a response is required, Big Heart denies the allegations in Paragraph 299.

14          300.    Paragraph 300 asserts legal conclusions to which no response is required. To the extent

15   a response is required, Big Heart denies the allegations in Paragraph 300.

16          301.    Paragraph 301 asserts legal conclusions to which no response is required. To the extent

17   a response is required, Big Heart denies the allegations in Paragraph 301.

18          302.    Paragraph 302 asserts legal conclusions to which no response is required. To the extent

19   a response is required, Big Heart denies the allegations in Paragraph 302.

20          303.    Paragraph 303 asserts legal conclusions to which no response is required. To the extent

21   a response is required, Big Heart denies the allegations in Paragraph 303.

22          304.    Paragraph 304 asserts legal conclusions to which no response is required. To the extent

23   a response is required, Big Heart denies the allegations in Paragraph 304.

24                                         COUNT XVII
                   VIOLATIONS OF NEW YORK FALSE ADVERTISING LAW
25                                  N.Y. Gen. Bus. Law § 350
      (On Behalf of the New York Subclass for Relief Other Than Restitution, Disgorgement, and
26                                      Punitive Damages)
27          305.    In response to Paragraph 305, Big Heart incorporates by reference its responses to the

28   previous paragraphs.
                                                      26
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 27 of 30



 1          306.    Paragraph 306 asserts legal conclusions to which no response is required. To the extent

 2   a response is required, Big Heart denies the allegations in Paragraph 306.

 3          307.    Paragraph 307 asserts legal conclusions to which no response is required. To the extent

 4   a response is required, Big Heart denies the allegations in Paragraph 307.

 5          308.    Paragraph 308 asserts legal conclusions to which no response is required. To the extent

 6   a response is required, Big Heart denies the allegations in Paragraph 308.

 7          309.    Paragraph 309 asserts legal conclusions to which no response is required. To the extent

 8   a response is required, Big Heart denies the allegations in Paragraph 309.

 9          310.    Paragraph 310 asserts legal conclusions to which no response is required. To the extent

10   a response is required, Big Heart denies the allegations in Paragraph 310.

11          311.    Paragraph 311 asserts legal conclusions to which no response is required. To the extent

12   a response is required, Big Heart denies the allegations in Paragraph 311.

13          312.    Paragraph 312 asserts legal conclusions to which no response is required. To the extent

14   a response is required, Big Heart denies the allegations in Paragraph 312.

15          313.    Paragraph 313 asserts legal conclusions to which no response is required. To the extent

16   a response is required, Big Heart denies the allegations in Paragraph 313.

17          314.    Paragraph 314 asserts legal conclusions to which no response is required. To the extent

18   a response is required, Big Heart denies the allegations in Paragraph 314.

19          315.    Paragraph 315 asserts legal conclusions to which no response is required. To the extent

20   a response is required, Big Heart denies the allegations in Paragraph 315.

21          316.    In response to the “WHEREFORE” clause following the section entitled “Prayer for

22   Relief,” Big Heart denies that Big Heart has violated any law related to the allegations in the Third

23   Amended Consolidated Complaint, denies that Plaintiffs have suffered injuries as a result of any

24   alleged conduct by Big Heart, denies that Plaintiffs are entitled to any relief, and otherwise denies the

25   allegations of that section.

26                             SEPARATE AND AFFIRMATIVE DEFENSES

27          Without assuming the burden of proof on any issue as to which Plaintiffs bear the burden, Big

28   Heart asserts the following separate or affirmative defenses.        Big Heart has not knowingly or
                                                   27
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 28 of 30



 1   intentionally waived any applicable defenses and explicitly reserves the right to assert and rely on such

 2   other applicable defenses as may become available or apparent during discovery proceedings.

 3          1.      The Third Amended Consolidated Complaint fails to state a claim upon which relief

 4   may be granted.

 5          2.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing to sue.

 6          3.      Plaintiffs’ claims are barred because of a failure to plead with particularity.

 7          4.      Plaintiffs are precluded from recovery on their misrepresentation-based claims and

 8   claims founded in fraud because the representations and actions alleged by Plaintiffs were not intended

 9   to deceive.

10          5.      Plaintiffs are precluded from recovery on their misrepresentation-based claims and

11   claims founded in fraud because Defendant lacked knowledge of the falsity of the representation.

12          6.      Plaintiffs’ claims are barred because Big Heart did not commit breach of warranty and

13   was not unjustly enriched.

14          7.      Plaintiffs’ claims are barred, in whole or in part, because Defendant was not under a

15   duty to disclose.

16          8.      Plaintiffs’ claims are barred, in whole or in part, because recovery is precluded under

17   an omission theory.

18          9.      Plaintiffs’ claims are not suitable for class treatment pursuant to Federal Rule of Civil

19   Procedure 23 because, among without limitation, their claims are not typical, there are no common

20   issues of law or fact, Plaintiffs are inadequate class representatives, and class treatment is not the

21   superior method of adjudication.

22          10.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs and members of the

23   putative class would be unjustly enriched if allowed to recover any portion of the damages alleged in

24   the Third Amended Consolidated Complaint.

25          11.     Plaintiffs’ claims are barred because no proximate cause exists between Plaintiffs’

26   alleged damages and any acts or omissions of Big Heart.

27          12.     Plaintiffs’ claims are barred, in whole or in part, because the challenged actions are not

28   material enough to justify reliance on them.
                                                        28
            DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                       LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 29 of 30



 1             13.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs did not detrimentally

 2   rely upon any conduct alleged in the Third Amended Consolidated Complaint.

 3             14.    Plaintiffs’ claims are barred, in whole or in part by the lack of privity between Plaintiffs

 4   and Big Heart.

 5             15.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to mitigate,

 6   reduce, or otherwise avoid the damages that they allegedly suffered.

 7             16.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

 8             17.    Plaintiffs’ claims are barred, in whole or in part, because an attorneys’ fees award is

 9   not permissible.

10             18.    Plaintiffs’ claims, in whole or in part, are barred because punitive damages are not

11   permissible.

12             19.    Plaintiffs’ claims are barred, in whole or in part, because they have an adequate remedy

13   at law.

14             20.    Plaintiffs’ claims are barred because of manufacturing/labeling/marketing in

15   conformity with law.

16             21.    Plaintiffs’ claims are barred, in whole or in part, by the equitable doctrine of laches.

17             22.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver and/or

18   estoppel.

19             23.    Plaintiffs’ claims are barred because of lack of subject matter jurisdiction.

20

21   WHEREFORE, Big Heart respectfully requests that the Court:

22                    a)     Dismiss the action with prejudice;

23                    b)     Enter judgment in favor of Big Heart and against Plaintiffs on each claim for

24                           relief set forth in the Third Amended Consolidated Complaint;

25                    c)     Award Big Heart its attorneys’ fees and costs; and

26                    d)     Grant such other relief as the Court deems appropriate.

27   Big Heart hereby demands a jury trial on all claims and defenses for which such a right is afforded.

28
                                                          29
               DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                          LEAD CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 181 Filed 05/19/21 Page 30 of 30



 1   Dated: May 19, 2021                        WINSTON & STRAWN LLP

 2                                              By: /s/ Ronald Y. Rothstein
                                                      Ronald Y. Rothstein (pro hac vice)
 3                                                    RRothste@winston.com
                                                      Sean Suber (pro hac vice)
 4                                                    SSuber@winston.com
                                                      WINSTON & STRAWN LLP
 5                                                    35 West Wacker Drive
                                                      Chicago, IL 60601-9703
 6                                                    Tel: (312) 558-5600
                                                      Fax: (312) 558-5700
 7
                                                         Amanda Jereige (SBN: 324644)
 8                                                       ajereige@winston.com
                                                         WINSTON & STRAWN LLP
 9                                                       101 California Street
                                                         San Francisco, CA 94111
10                                                       Tel: (415) 591-1000
                                                         Fax: (415) 591-1400
11
                                                         Attorneys for Defendant
12                                                       BIG HEART PET BRANDS, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    30
           DEFENDANT BIG HEART PET BRANDS, INC.’S ANSWER TO THIRD AMENDED CONSOLIDATED COMPLAINT
                                      LEAD CASE NO. 4:18-CV-00861-JSW
